
	
		II
		110th CONGRESS
		2d Session
		S. 2934
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2008
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to provide a plot allowance for spouses and
		  children of certain veterans who are buried in State
		  cemeteries.
	
	
		1.Payment by Secretary of
			 Veterans Affairs of plot allowance for spouses and children of certain veterans
			 who are buried in State cemeteries
			(a)Plot
			 allowanceSection 2303 of title 38, United States Code, is
			 amended by adding at the end the following new subsection:
				
					(c)(1)In the case of an
				individual described in paragraph (2) who is buried in a cemetery that is owned
				by a State or by an agency or political subdivision of a State, the Secretary
				shall pay to such State, agency, or political subdivision the sum of $300 as a
				plot or interment allowance for such individual.
						(2)An individual described in this paragraph
				is a spouse, surviving spouse (which for purposes of this chapter includes a
				surviving spouse who had a subsequent remarriage), minor child (which for
				purposes of this chapter includes a child under 21 years of age, or under 23
				years of age if pursuing a course of instruction at an approved educational
				institution), or, in the discretion of the Secretary, unmarried adult child of
				any of person described in paragraph (1), (2), (3), (4), or (7) of section 2402
				of this
				title.
						.
			(b)Effective
			 dateSubsection (c) of section 2303 of title 38, United States
			 Code, as added by subsection (a), shall apply with respect to an individual who
			 dies on or after the date of the enactment of this Act.
			
